 WELSH PLASTICS, LTD.Welsh Aircraft,Inc., d/b/aWelsh Plastics,Ltd., awholly-owned subsidiary of Standard Industries,Inc.and InternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,and Its LocalUnion No. 454.Case 7-CA-11549July 11, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn March 31, 1975, Administrative Law Judge Ar-nold Ordman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief 'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Welsh Aircraft, Inc., d/b/aWelsh Plastics, Ltd., a wholly-owned subsidiary ofStandard Industries, Inc., Vassar, Michigan, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iRespondent's request for oral argument is hereby denied since the re-cord,the exceptions,and the brief adequately present the issues and posi-tions of the parties.2Respondent'smotion for the receipt of additional testimony or admis-sion of the transcript in the Michigan Employment Security Commissionhearing held after the hearing in the present case isherebydenied.Respon-dent contends that such testimony would show that its refusal to execute thecontract was not the sole reason for the strike,and that the implementationof the wage portion of the new agreement is not an admission that there wasagreement to the entire proposed contract because the increase was grantedduring negotiations to keep peace and allow it to continue its operationsWe would find the strike herein to be an unfair labor practice strike whetherthe sole reason for it was Respondent's refusal to sign the contract or wheth-er such refusal was a reason for the strike.And we would find a completeagreement had been reached between Respondent and the Union even with-out reliance upon evidence of implementation.Additionally,after the close of the hearing,Respondent filed a motion tostrike pleadings,order new hearing, censure General Counsel, and disquali-fication of Administrative Law Judge.We hereby deny the motion as com-pletely lacking in merit.We agree with the Administrative Law Judge thatthere was no violation of the attorney-client privilege in allowing BernardFieger to testify,and that there was no impropriety committed by either theAdministrative Law Judge or the General Counsel in this connectionDECISIONSTATEMENT OF THE CASE I93ARNOLD ORDMAN, Administrative Law Judge: Pursuantto an unfair labor practice charge filed on October 31,1974, by the Charging Party, herein called the Union, Gen-eralCounsel for the National Labor Relations Board onDecember 12, 1974, issued a complaintagainstRespon-dent.In essence,the complaintallegesthatRespondentviolated Section 8(a)(5) and (1) of the National Labor Re-lations Act, as amended, by refusing to execute a writtencontract embodying a collective-bargainingagreementwhich Respondent and the Union had previously made.The complaint further alleges that a strike engaged in byRespondent's employees, beginning October 16, 1974, wasin protest against that refusal and, hence, is an unfair laborpractice strike. Respondent's answer to the complaint, dat-ed December 19, 1974, challenges the assertion of jurisdic-tion over Respondent's enterprise and puts the GeneralCounsel to proof on the major substantive allegations ofthe complaint.Hearing was conducted before me on the controvertedissues onFebruary 12, 1975. Following the close of thehearing, General Counsel and the Union submitted writtenbriefs.Upon the entire record, my observation of the wit-nesses,and due consideration of the briefs, I make the fol-lowing:FINDINGS AND CONCLUSIONSPrefatory Statement: The Due Process IssueBefore dealing with the jurisdictional and substantive is-sueshere presented, it is appropriate at the outset to ruleupon Respondent's claim that it was deprived of due pro-cess in the instant hearing by violation of the attorney-client privilege.The relevant facts can be succinctly stated. BernardFieger, an attorney, not of counsel for the Respondent inthis proceeding, was the principal negotiator for manage-ment in numerous bargaining sessions with the Union. Asnoted, General Counsel urges that a collective bargainingagreement was consummated at these bargainingsessionswhich Respondent later refused to execute. Accordingly,General Counsel issued a subpena for Bernard Fieger andpresented him as its first witness in the prosecution of itscase at the instant hearing. Before Fieger took the stand,Respondent's counsel announced on the record that it wasinstructing the witness "not to answer any questions ormake available any documents under attorney-client privi-iShortly after the hearing opened, under circumstances more fully de-scribed hereunder, counsel for Respondent withdrew from the hearing.I Respondent did not submita brief butinstead mailed a document ad-dressed to the Regional Director for Region 7 of the National LaborRelations Board, the office where the complaint herein originated.The doc-ument is entitled"Motion to Strike Pleadings,OrderNew Hearing,CensureGeneral Counsel and Disqualification of Administrative Law Judge." Put-ting aside questions as tothe propriety and sufficiencyof this action,Respondent'smotion and a supporting memorandum filed therewith will beconsidered as a brief for purposesof this proceeding219 NLRB No. 19 94DECISIONSOF NATIONALLABOR RELATIONS BOARDleges."Fieger then took the stand.Following a few prelimi-nary questions,General Counsel asked Fieger to identify aletter the latter had written on February26, 1974,to Rob-ert Kellerman,Regional Representative of the Union, stat-ing that the writer had been retained by Respondent torepresent it in bargaining negotiations with the Union.Counsel for Respondent immediately renewed his objec-tion to violation of the attorney-client privilege,indicatedthat he was prepared to lodge a complaint against the wit-ness with the Bar Grievance Committee and stated that theundersigned was acting improperly in permitting violationof the attorney-client privilege.The undersigned stated hisruling that the particular matter under inquiry,namely,identification of the letterwritten bythe witness to theUnion, was not improper,and that no ruling as to othermatters was being made.Nevertheless,counsel for Respon-dent withdrew from the hearing,repeating his objection asto violation of the lawyer-client privilege.Testimony byAttorneyFieger was completed and the hearing was pro-cessed to completion with no further participation by Re-spondent or its counsel of record.The legal issue posed herein is simple and straightfor-ward.Absent a waiver,an attorney's testimony as to confi-dential communications between himself and his client isprivileged against disclosure,and a proper objectionlodged against such disclosure must be sustained. On theother hand,the essence of the privilege is that the commu-nications in question are confidential.Where a third per-son or persons are present,who are not agents of the clientor of the attorney, the essential element of confidentialitydisappears.8Wigmore,Evidence,§2311 (McNaughton rev.1961). In the instant case no questions were directed toFieger and no testimony was given by him relating to pri-vate communications or instructions between him and hisclient nor were any documents sought or produced whichwere of such a nature.The sole content of the examinationof Fieger was the identification and introduction of theletterwritten byFieger to the Union stating his role asnegotiator for Respondent and the recital of what tran-spired and what was said and done at bargaining sessionsattendedby Fiegerand other representatives of Respon-dent together with Kellerman and employee representa-tives of the Union.The element of confidentiality essentialto invocation of the attorney-client privilege is wholly ab-sent.In essence,the question here posed is,asGeneralCounsel phrases it (Brief,p. 5), "whether a bargaining ne-gotiator who is also an attorney can testify to events equal-ly within the knowledge of union representatives."Here,no evidence was sought or elicited to which the attorney-client privilege attached and Respondent's contention inthis regard is wholly without merit.SeeWigmore,supra.SeealsoN.L.R.B. v.Harvey,349 F.2d 900, 903-906(C.A. 4,1965), and cases and authorities there cited.We now turn to the substantive issues in the case.1.JURISDICTIONThe complaintalleges, the answer admits, and I find thatRespondent is a Michigan corporation with its only officeand place of businesses in Vassar, Michigan, where it isengaged in the business of providing custom decoratingserviceson parts for the automotive industry. The issue asto whether Respondent does sufficient business affectinginterstate commerce to justify the Board's assertion of ju-risdiction in this proceeding is, however, sharply contested.The complaint, as initially issued, alleged that during theyear ending December 31, 1974, Respondent sold and dis-tributed products valued in excess of $60,000 of whichproducts valued in excess of $50,000 were shipped from itsplace of business in Michigan directly to customers topoints outside that state. Pursuant to information receivedas a result of a pre-hearing subpena served upon Respon-dent by General Counsel, General Counsel served noticethat it intended, at the opening of the hearing, to amendthe foregoing allegationby furtherallegingindirectout-flow, i.e., the shipment of goods to facilities in Michiganwhich, in turn, were engaged in interstate commerce. Thatmotion was made at the opening of the hearing and grant-ed.In this connection all parties agreed to the introductioninto evidence of an affidavit executed by Frank Ferko,Respondent's vice-president and general manager.3 The af-fidavit revealed,inter alia,that Respondent made sales val-ued in excess of $156,000 to Chevrolet Motors, a divisionof General Motors, which clearly is in interstate commerceand over which the Board has consistently asserted juris-diction. In addition, the affidavit reveals that Respondentmade direct sales in excess of $30,000 to Kusan, Inc., anout-of-state employer.On this showing alone, I find that the Board's assertionof jurisdiction is warranted.Square Binding and Ruling Co.,Inc.,146 NLRB 206, 208-209 (1964),and cases there cited.The Board has uniformly ruled that where direct outflowdoes not total in excess of $50,000, jurisdiction may beassertedby combining direct and indirect outflow. R. E.Smith, et al.,129 NLRB 1342, 1343-1344 (1961), and casesthere cited.Accordingly, I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act. I find further, as amply demonstrated in therecord, that the Union is an organization which admitsemployees to membership and deals with employers con-cerning grievances and terms and conditions of employ-ment,thus qualifying as a labor organization within themeaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEA. The EvidenceIn 1965 Robert Kellerman, Regional Representative fortheUnion, conducted a successful organizing campaignamong the employees at the Vassar plant involved herein,which was then known as Welsh Industries. A Board certi-fication resulted and a series of collective bargaining agree-ments wereentered into, the most recent of which expiredon April 30, 1974. The appropriate unit of employees isalleged, and I find it, to be as follows:3 This stipulation was entered into before Respondent's counsel withdrewfrom the hearing. WELSH PLASTICS, LTD.95All employees employed at the Company's plant inVassar,Michigan; but excluding all professional em-ployees, technical employees,salesemployees, ac-counting employees, industrial relations employees,confidential employees, office clerical employees, andall guards and supervisors as defined in the Act.On March 13, 1974, about 1-1/2 months before expira-tion of the most recent collective bargaining agreement, theLocal Union president, Estella Johnson, was informed bymanagementthat the name of the enterprise was beingchanged from Welsh Industries to Welsh Aircraft, Inc.,d/b/a Welsh Plastics, Inc., and that all employees werebeing fired but would be called back in a few days to workunder the new name. A notice posted in the plant the fol-lowing day read as follows:NOTICE TO ALL EMPLOYEESEffective 7:00 a.m.March 14, 1974, operations willcease.Welsh Industries will no longer exist.Allem-ployees connected with Welsh Industries are terminat-ed.This facility will re-openMonday, 3/18/74 at 7:00a.m. asWelsh Plastics, Ltd., a new Michigan Corpora-tion.All employees will be automatically rehired, se-niority rights shall carry forward and the present con-tractbetweenManagement and Union shall behonored until it's [sic] expiration date.Iwould like to take this opportunity to wish the hearti-est successto this new enterprise. It will require co-operation [sic] between Management & Union and a100% effort by all to insure success and long life.John L. CanuGen. Mgr.All employees were given two days off and operations re-sumed on March 18, 1974. All employees returned on thatday to the same job and the same shift. There was nochange in seniority, in job content, in product line, in serv-ices provided, or in customers serviced. There was also nochange in the manner of processinggrievances,and man-agement continued to recognize the Union as the collectivebargaining representative of the employees not only withrespect to the processing of grievances but also with respectto negotiations for a new collective bargaining agreement.Indeed, so far as operations, employee relations, and em-ployer-union relationships were concerned, there was nochange whatever except the change in the name of the en-terprise.In the meantime, as noted, bargaining negotiations be-tween management and the Union were being instituted.Following an exchange of correspondence in February,1974 between Kellerman and Fieger in which the lattermade known that he was authorized to serve as bargainingrepresentative for management,'a series of bargaining ses-sions took place between representatives of the Union andrepresentatives of management. These meetings were de-voted to negotiating a new agreement to succeed the agree-4 Indeed,Fiegertestified that he had been employed by Respondent'sparentcompany, StandardIndustries,Inc., to represent it in connectionwiththe negotiationswith employeesin severalsubsidiaryenterprises in-cluding Welsh Industries.ment expiring on April 30, 1974. The bargainingsessionswere held on April 11, 23 and 24 and on May 1, 1974.Fieger,accompanied by other representativesof manage-ment includingJohn Canu, manager of the Vassar plant,attended all but the first of thesesessionsand was the prin-cipal spokesman for management. Kellerman, accompa-nied by the employees comprising the Local Union com-mittee,was the principal spokesman for the Union.All testimony as to the negotiations, that given by Fieg-er,by Kellerman, and by Johnson and Taylor, as LocalUnion committee members, was in accord that on the finalmeeting in this series, the meeting on May 1, 1974, fullagreementwas reached on all the terms of a new collectivebargaining agreementand that Fieger and Kellerman, asthe respective principal spokesmen, shook hands on the"deal." An arrangement was also made that Fieger woulddraft the written contract embodying the agreement made.Two days later, by agreement with management, the em-ployees were released from work for a Union meeting atwhich the membership ratified the agreement made at theMay 1 meeting.A few days after May 1, 1974, John Canu was killed inan airplanecrash.He was succeededas generalmanagerby Frank Ferko who had not attended any of the priorbargaining sessions.Fieger did not prepare the written contract as had beenarranged. Repeated requests for that contract by Keller-man over the next few months, made to Fieger, to Ferkoand to Fuller, another management official, were unsuc-cessful.Finally in late August of 1974, Kellerman, with theacquiescence of management, prepared a draft of the con-tract which had been agreed upon utilizing his own notesfrom the negotiatingmeetingsand the predecessor con-tract,much of which was unchanged.On October 8, another meeting was held with manage-ment at which Kellerman submitted the new contract tomanagementfor signature. Ferko, the new manager, re-fused to signit and expressed his dissatisfaction with sever-al of its provisions. Ferko made no claim that the contractsubmitted for signature did not reflectthe agreementreached at the prior bargainingsessions.His objection wasmerely that he would not have agreed to the provisions hefound unacceptable, had he been present at the prior bar-gaining sessions.On October 16, 1974, Respondent's employees went onstrike,a strike which was still current at the time of thehearing herein. The sole reason for the strike was the pro-test againstRespondent's refusal to execute the contractembodying the collective bargainingagreementpreviouslymade.Mediation efforts to resolve the dispute were insti-tuted and representatives of Respondent and the Unionmet on October 28, and November -14, 1974. At the No-vember 14meeting,Attorney Stockier, who had never ap-peared at any priormeeting, submitted a new contract pro-posal by Respondent which varied substantially from theterms previously agreed upon. Stockier also stated, the firsttime any suchstatementwas made, that the priornegotia-tors for Respondent had no authority to negotiate any suchagreementand any arrangements they made were subjectto approval by the home office of the Company. Ferko,who was also present at the November 14 meeting, indi- 96DECISIONSOF NATIONALLABOR RELATIONS BOARDcated that this was the first timehe hadlearned of thisasserted lack ofauthority. The proposednew contract wasrejected by the Union which adhered toits position that anagreementhad alreadybeen made.B. Analysis and Concluding FindingsSection 8(d) of the Act expressly prescribes the obliga-tion of an employer or a union engaged in collective bar-gaining to execute a written contract,upon request,incor-porating any agreement reached.The evidence in this caseis undisputed that a complete collective bargaining agree-ment was reached on May 1, 1974, and was ratified by voteof the Union membership two days later. Indeed, the re-cord shows that shortly thereafter,Respondent implement-ed the wage portion of that agreement by granting the raisetherein provided retroactive to May 1, 1974, as had alsobeen provided.At no time during the extensive bargaining negotiationswas it even suggested that Fieger and the management rep-resentatives who accompanied him at the bargaining ses-sions lacked authority to enter into an agreement or thatapproval by some highermanagementauthority was re-quired as a precondition to such an agreement.That asser-tion was made for the first time at the November 14 meet-ingmore than 6 months after the agreement underconsideration was consummated,and this belated assertioneven came as a surpriseto Frank Ferko,Respondent's newplant manager for the preceding several months.I am satisfied and find that Fieger and his conegotiators,including the then plant manager, John Canu, had com-plete authority to negotiate a collective-bargaining agree-ment with the Union and that the belated claim of lack ofsuchauthoritywas a pretext contrived to evadeRespondent's statutory obligation to execute a contract in-corporating the agreement reached.5To be sure, Bernard Fieger did not carry out his commit-ment made at the May I meeting to draft the contractimplementing the collective bargaining agreement thereconsummated 6 After futile efforts to obtain such a con-tract from Fieger, the task was undertaken by Kellermanwith the acquiescence of management.No evidence wasadduced nor was any suggestion made that the writtencontract which Kellerman drew-and which has been in-troduced into evidence-did not reflect accurately the col-lective-bargaining agreement which was finally consum-5 This finding obviates the necessity of ruling on the contention,advancedby the Union in its brief to me, that,even assumingarguendothe absence ofactual authority,Respondent would be estopped, under familiar principlesof "apparent authority"embodied in the law of agency,from challengingthe binding effect of the actionstaken byFieger and his conegotiators inconsummating the agreementof May1. I believe the record in the instantcase would warrant such a finding,if required.Significant,in any event, isthe provision of Sec2(13) of the Actthat in"determiningwhether anyperson is acting as an `agent'of another person so as to make such otherperson responsible for his acts, the question of whether the specific actsperformed were actually authorized or subsequently ratified shall not becontrolling."6 The recordcontains a suggestion that hisfailure to do so mayhave beenattributable to the fact that he wasnot paid forhis servicesBut that ismerely speculative,was not fullyexplored at the hearing, and a determina-tion in that regard is not required here.mated at the May I meeting. Indeed, the evidence is to tlcontrary. I find that that contract, submitted to Respodent for signature, did embody the collective-bargainiragreement previously reached.Remaining for consideration is the suggestion or claithat the change occurring on May 14, 1974, when WeltIndustries became Welsh Plastics, Ltd., absolved Respoident of any prior obligation or commitment to the UnioiI find this claim, too, to be without merit. As already indcated, all that occurred at that time was a change of narrand a 2-day break in employment. All business operatiorremained the same and no change in employment relatiorshipswas made. Respondent even acknowledged in IMarch 14 notice to the employees that all employees wetautomatically rehired, that seniority rights would be catried forward and that the existing contract would be horored. Furthermore, Respondent resists only the executioof the contract. It continues to acknowledge the status ctheUnion as bargaining representative of its employeeand, in the papers it most recently filed(supra,fn. 2), atserts that it is "ready, willing and able to collective bargaining in good faith [sic]" with the Union.Even more significant, however, is the fact that the bargaining sessions,which culminated in the bargaining agreemerit of May 1, did not begin until April 1974 after th,change of name had taken place. Yet no mention wamade either by Fieger, principal spokesman for managemerit, or by his conegotiator, Canu, manager of both WelslIndustries andWelsh Plastics,Ltd., and author of thiMarch 14 notice, that the earlier change of name of thienterprise had any significance either with respect to thtobligation of management to bargainwith the Union ofthe authority of the management representatives at the bar,gaining meetings to enter into a binding collective-bargaining agreement.cessorship is raised.In essence,we are dealing here with acontinuing enterprisewhich has merely undergone achange of name. Settled authority confirms that on thefacts presented here, Respondent is not exonerated fromfull compliance with its statutory bargaining obligation.SeeN.L. R.B. v.William J. Burns International DetectiveAgency, Inc.,406 U.S. 272 (1972);Columbia Marine Service,Inc.,191 NLRB 197 (1971);Pepsi-Cola Bottling Co. of Sac-ramento,187 NLRB 1017 (1971).Accordingly, I conclude and find that Respondent, byfailing and refusing to execute a written contract incorpo-ratingthecollective-bargainingagreement previouslyreached with the Union, violated Section 8(a)(5) and (1) ofthe Act. It follows further that the employees by engagingin a strikeon October 16, 1974, in protest against that fail-ure and refusal, were engaging in an unfair labor practicestrike which, the record shows, was still in progress at thetime of the hearing. I so find.CONCLUSIONS OF LAW1.Welsh Aircraft, Inc., d/b/a Welsh Plastics, Ltd., awholly-owned subsidiary of StandardIndustries,Inc., is anemployer engagedin commercewithin themeaning of Sec-tion 2(2), (6), and (7) the Act. WELSH PLASTICS,LTD.972. InternationalUnion, Allied IndustrialWorkers ofAmerica, AFL-CIO,and itsLocal Union No. 454, is alabor organization within the meaning of Section 2(5) ofthe Act.3.All employees of the employer named above em-ployed at its plant in Vassar, Michigan, but excluding allprofessional employees, technical employees, sales employ-ees, accounting employees, industrial relations employees,confidential employees, office clerical employees, and allguards and supervisors as defined in the Act, constitute aunit appropriate for bargaining within the meaning of Sec-tion 9(b) of the Act.4.The above-named labor organization is the exclusivebargaining representative of the employees in the above-described appropriate unit within the meaning of Section9(a) of the Act.5.By failing and refusing to execute a written contractwith the above-named labor organization incorporating acollective-bargaining agreement reached with that labororganization, the above-named employer has engaged inand is engaging in unfair labor practices within the mean-ing of Sections 8(a)(5) and (1) and 2(6) and (7) of the Act.6.By engaging in a strike in protest against the unfairlabor practice described in paragraph 5, the employees ofthe above-named employer have engaged in and are engag-ing in an unfair labor practice strike.REMEDYHaving found that Respondent has violated Section8(a)(5) and (1) of the Act, the statute requires that Respon-dent be required to cease and desist from engaging in suchunlawful conduct. Appropriate affirmative relief will alsobe prescribed by requiring Respondent to execute the writ-ten contract incorporating the collective bargaining agree-ment previously reached.East Texas Steel Castings Co.,191NLRB 113 (1971). In addition, having found thatRespondent's employees have engaged in and are engagingin an unfair labor practice strike, I shall direct that, upontheir request, Respondent reinstate them to their formerjobs. The customary notice-posting and reporting require-ments will also be included in the remedial order.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I recommend the following:ORDER?Respondent, Welsh Aircraft, Inc., d/b/a Welsh Plastics,Ltd., a wholly-owned subsidiary of Standard Industries,Inc., its officers,agents,successors and assigns, shall:1.Cease and desist from:(a)Failing and refusing to execute and give effect to thewritten contract between it and Allied Industrial Workersof America, AFL-CIO, and its Local 454, effective May 1,1974, through April 30, 1976, and incorporating the collec-tive-bargaining agreement previously reached.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the National Labor Rela-tions Act, as amended.2.Take the following affirmative action:(a)Execute, deliver, and give effect, including retroac-tive effect, to the above contract embodying its collective-bargainingagreement and effective from May 1, 1974,through April 30, 1976.(b)Upon request, reinstate its employees, who went onstrike on October 16, 1974, to their former jobs.(c)Post at its Vassar, Michigan, facility copies of theattached notice marked "Appendix." 8 Copies of the no-tice,on forms provided by the Regional Director for Re-gion 7, after being duly signed by its representative, shallbe posted by Respondent immediately upon receipt there-of, and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.7 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.8 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to execute, and give effectto,a contract embodying a collective-bargainingagreementpreviously reached by us with an exclusivebargaining representative of our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed under Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL execute, deliver and give effect to the con-tract embodying our May 1, 1974, collective-bargain-ing agreementwith Allied IndustrialWorkers, AFL-CIO, and its Local Union No. 454, effective May 1,1974, through April 30, 1976.WE WILL, upon request, reinstate our employees,who went on strike on October 16, 1974, in protestagainst our refusal to execute that contract, to theirformer jobs.WELSH AIRCRAFT, INC., d/b/a WELSH PLASTICS,LTD., A WHOLLY-OWNED SUBSIDIARYOF STANDARDINDUSTRIES, INC.